Staley, Jr., J. (dissenting).
We are unable to agree with the concurring opinion of Mr. Justice Casey, which concludes that police and other enforcement officers, who sustain personal physical injury as the result of a crime, when performing their duties, are not within the class of persons whom the Legislature intended to compensate as crime victims.
Subdivision 5 of section 621 of the Executive Law defines "Victim” as "a person who suffers personal physical injury as a direct result of a crime”.
Each of the claimants fits within that definition. All were injured and disabled as the direct result of a crime. Section 624 of the Executive Law provides that a victim of a crime is eligible for an award. The detailed statutory scheme for the payment of awards to crime victims is set forth in article 22 of the Executive Law. The act is clear and unambiguous, and contains no exclusion of police officers, or other law enforcement personnel.
It should be noted that the precursor to the enactment of article 22 was the action of the New York City Council to provide indemnification to crime victims. Such legislation was introduced in the New York City Council on February 15, 1966, calling for the awards to persons other than peace officers suffering physical injury as crime victims. The proposed legislation was eventually defeated. Such an exclusion was never included. The State legislation suggests that the *409lack of exclusion was deliberate and the intent of the State legislation was that law enforcement personnel should be considered potentially eligible crime victims.
We also disagree with the majority’s conclusion that the serious financial hardship which is required in order to qualify for crime victims’ compensation under subdivision 6 of section 631 of the Executive Law has not been demonstrated.
In our opinion, the board’s findings of serious financial hardship in each of these cases are a reasonable exercise of its discretion within the statute, and the rules and regulations adopted by the board promulgated pursuant to the authority of sections 623 and 631 of the Executive Law. These rules and regulations provide that in determining serious financial hardship the board shall consider all the financial resources of the claimant, and shall exempt certain assets such as a home, furniture, automobile and clothing, and may except an amount not exceeding the claimant’s annual income (9 NYCRR 525.9).
In each of these cases, the allowances authorized by the regulations, when excepted from the financial resources, would leave each claimant with no recognizable financial resources. It, therefore, cannot be said that the findings of the board of serious financial hardship are not supported by the evidence, and they are not arbitrary, capricious and illegal.
The decisions of the Crime Victims Compensation Board should be confirmed.
Sweeney, J., concurs with Mahoney, P. J.; Casey, J., concurs in a separate opinion; Staley, Jr., and Kane, JJ., dissent and vote to confirm in an opinion by Staley, Jr., J.
Determinations annulled, without costs.